Exhibit 10.12(b)



ADDENDUM



This Addendum is dated as of October 30, 2001 by and between Rockresorts
International, LLC ("ROCKRESORTS") and Edward Mace ("EXECUTIVE").



RECITALS



A. ROCKRESORTS and EXECUTIVE are parties to that certain Employment Agreement
dated as of October 26, 2001 ("Employment Agreement"), whereby EXECUTIVE agreed
to render certain services and serve in the employ of ROCKRESORTS under the
terms and conditions provided for in the Employment Agreement; and



B. ROCKRESORTS and EXECUTIVE wish to amend certain terms and conditions of the
Employment Agreement as hereinafter provided. All terms not defined herein shall
have the meaning given in the Employment Agreement.



 

COVENANTS



NOW THEREFORE, the parties agree hereto as follows:



EXECUTIVE agrees to promptly list his current primary residence in Mill Valley,
California ("CA Residence") with a reputable real estate brokerage company ("CA
Broker") for a minimum listing period six (6) months and at a listing price that
EXECUTIVE and the CA Broker believe to be marketable. If EXECUTIVE has not sold
the CA Residence (and is not otherwise under contract with a ready, willing and
able buyer) by June 30, 2002, ROCKRESORTS shall have the option to either (i)
have EXECUTIVE continue to list the CA Residence for sale with a CA Broker and
reimburse EXECUTIVE or directly pay for the interest (associated with the first
mortgage), real property taxes and the homeowners insurance premium associated
with the CA Residence, or (ii) purchase the CA Residence based on the average of
three appraisals. In the latter event, ROCKRESORTS and EXECUTIVE shall each
retain an appraiser at their respective expense and the two selected appraisers
shall select one additional appraiser who shall be paid for equally by
ROCKRESORTS and EXECUTIVE. Each of the appraisers shall prepare an appraisal on
the CA Residence. Thereafter, ROCKRESORTS shall promptly close, with good funds,
on the purchase of the CA Residence. The foregoing covenants shall only apply
during the term of the Employment Agreement and shall not survive termination of
the Employment Agreement.



Should EXECUTIVE purchase a residence in Eagle County, Colorado (the "CO
Residence"), ROCKRESORTS shall make a contribution toward the purchase price of
the same up to fifty percent of the purchase price (excluding any personal
property associated with the purchase), not to exceed Nine Hundred Thousand
dollars ($900,000.00). Upon making such contribution, ROCKRESORTS shall hold a
proportionate undivided interest in the CO Residence in co-tenancy with
EXECUTIVE. EXECUTIVE may resale the CO Residence at his election at any time
during the term of the Employment Agreement by providing ROCKRESORTS thirty (30)
day's advance written notice. EXECUTIVE agrees to list the CO Residence for sale
with a real estate brokerage designated by ROCKRESORTS ("Broker") at a fair
market value ("Listing Price") as EXECUTIVE and ROCKRESORTS mutually determine
in their reasonable judgment, which Listing Price may be changed from time to
time with ROCKRESORTS' consent, which consent shall not be unreasonably withheld
or delayed. Upon any sale or transfer of the CO Residence, ROCKRESORTS shall be
entitled to receive its proportionate share of the re-sale price, net of normal
and customary closing costs (e.g. brokers' commission, title insurance premiums,
transfer taxes, etc.) and material home improvements made in excess of Ten
Thousand dollars ($10,000.00). For example:







 

EXECUTIVE purchases the CO Residence in 2001 for $1,800,000.00;

ROCKRESORTS contributes $900,000.00;

Accordingly, ROCKRESORTS' undivided interest is 50%.

EXECUTIVE sells the CO Residence in 2003 for $2,200,000.00;

Closing costs equal $180,000.00;

No material home improvements made;

Accordingly, ROCKRESORTS would receive $1,010,000.00 on the re-sale.



Should EXECUTIVE undertake any material home improvements or significant
remodeling, not to include ordinary maintenance and repair (e.g. painting,
re-carpeting, etc.) to the CO Residence in excess of $10,000.00 (e.g. addition
of a spa/jacuzzi), EXECUTIVE may deduct the net excess cost of the same from the
re-sale price. EXECUTIVE shall keep adequate records to verify such expenditures
and shall notify ROCKRESORTS in writing when any such work is being undertaken.
EXECUTIVE and ROCKRESORTS acknowledge that while any material home improvements
to the CO Residence may increase the value of the CO Residence, the parties
acknowledge that it would be difficult to attribute any appreciation in the CO
Residence value directly to any material home improvement(s). Accordingly, due
to such uncertainty, the parties agree that the re-sale price of the CO
Residence and any appreciation recognized thereby shall only be net of (i) the
normal and customary closing costs and (ii) the expenditures made by EXECUTIVE
for any material home improvement(s) in excess of $10,000.00. For example:



As in the previous example, assume ROCKRESORTS' interest is 50%;

EXECUTIVE sells the CO Residence in 2001 for $2,200,000.00;

Closing costs equal $180,000.00;

$100,000.00 in material home improvements made;

Accordingly, ROCKRESORTS would receive $960,000.00 on the re-sale



If the CO Residence has not been previously sold or transferred, no later than
six (6) months after the termination of the Employment Agreement for any reason
(without regard to any time period of severance thereunder), EXECUTIVE agrees to
list the CO Residence for sale with ROCKRESORTS' designated Broker, at a Listing
Price as ROCKRESORTS and EXECUTIVE mutually determine in their reasonable
judgment, which Listing Price may be changed from time to time with ROCKRESORTS'
consent, which consent shall not be unreasonably withheld or delayed. If the CO
Residence has not sold (and is not under contract with a ready, willing and able
buyer) within one (1) year after being listed, ROCKRESORTS and EXECUTIVE shall
each retain an appraiser at their respective expense. The two selected
appraisers shall select one additional appraiser who shall be paid for equally
by ROCKRESORTS and EXECUTIVE. Each of the appraisers will prepare an appraisal
on the CO Residence. Thereafter, ROCKRESORTS shall have the right to require
that EXECUTIVE buy-out ROCKRESORTS' interest, in full with good funds, in the CO
Residence by paying ROCKRESORTS its proportionate share based on the average of
the three appraisals. For example:



Using the previous example, and

The first appraisal is $1,900,000.00;

The second appraisal is $2,100,000.00;

The third appraisal is $2,300,000.00;

Accordingly, EXECUTIVE would purchase ROCKRESORTS' interest in the CO Residence
for $910,000.00



If ROCKRESORTS elects to require that EXECUTIVE purchase ROCKRESORTS' interest
in the CO Residence, the closing of such transaction shall occur within thirty
(30) days after the three appraisals have been prepared. If ROCKRESORTS elects
not to require that EXECUTIVE purchase ROCKRESORTS' interest in the CO
Residence, the CO Residence shall again be listed ROCKRESORTS' designated
Broker, at a Listing Price as ROCKRESORTS and EXECUTIVE mutually determine in
their reasonable judgment, which Listing Price may be changed from time to time
with ROCKRESORTS' consent, which consent shall not be unreasonably withheld or
delayed. If the CO Residence has not sold with one (1) year thereafter,
ROCKRESORTS and EXECUTIVE agree to have the three previously named appraisers
update their respective appraisals and ROCKRESORTS and EXECUTIVE shall equally
share in the costs thereof. Based on the average of the three appraisals,
EXECUTIVE shall buy-out ROCKRESORTS' interest in the CO Residence within thirty
(30) days after the updated appraisals have been prepared.



EXECUTIVE covenants and agrees to (i) use the CO Residence as EXECUTIVE's
personal place of abode, in compliance with all ordinances, covenants and
restrictions governing the CO Residence, and not lease or rent the same, (ii)
keep the CO Residence in good order and repair, (iii) insure the CO Residence
for full replacement value with ROCKRESORTS named as a loss payee; (iv) not
mortgage the CO Residence for more than EXECUTIVE's proportionate interest in
the CO Residence based on the total fair market value of the CO Residence
established by any appraisal obtain at EXECUTIVE's expense (e.g. using examples
above, EXECUTIVE's interest would be 50%) and timely and fully perform all
obligations under any mortgage, including without limitation making all mortgage
and escrow payments when due; (v) timely pay or cause to be paid all real
property taxes and other assessments and/or dues affecting the CO Residence;
(vi) timely pay or cause to be paid all costs for work done in or to the CO
Residence and keep the same free and clear of all mechanics' or materialmens'
liens, and (vii) not to transfer or sell EXECUTIVE's interest in the CO
Residence except in strict compliance with this Addendum. Notwithstanding the
foregoing, ROCKRESORTS shall pay for its proportionate share of the annual
homeowner's insurance premium attributable to insuring the CO Residence for full
replacement value, excluding personal property therein and homeowner/personal
liability coverage in excess of $300,000.00, and its proportionate share of
annual real property taxes for the CO Residence.



In the event EXECUTIVE breaches any of the his promises, covenants or
obligations contained herein, ROCKRESORTS shall have the right to seek equitable
relief, including without limitation the right to seek specific performance, in
addition to all remedies available to ROCKRESORTS under the Employment Agreement
or pursuant to Colorado law. In addition, should EXECUTIVE transfer or sell or
attempt to transfer or sell the CO Residence in violation of this Addendum,
ROCKRESORTS shall have the elective right to immediately cause EXECUTIVE to
purchase ROCKRESORTS' interest in the CO Residence based on the average of three
appraisals as provided for above, except that the CO Residence shall not be
required to be listed for sale for any period of time as a condition precedent.
If ROCKRESORTS does not make such election, ROCKRESORTS shall still receive its
proportionate share on the unauthorized resale of the CO Residence as otherwise
provided for herein.



EXECUTIVE agrees to provide his cooperation and cause his spouse to provide her
cooperation should ROCKRESORTS desire to obtain an agreement from EXECUTIVE's
lender whereby ROCKRESORTS obtains the right to receive notice of a mortgage
loan default and the right to cure the same, including redemption rights ("Loan
Default Cure Agreement"). In the event EXECUTIVE as borrower defaults on any
payment or other obligation under EXECUTIVE's mortgage loan agreement and
related documents, EXECUTIVE shall be deemed to have breached this Addendum. In
the event of such default ROCKRESORTS, in addition to the rights ROCKRESORTS may
have pursuant to the Loan Default Cure Agreement, shall have the elective right
to immediately cause EXECUTIVE to purchase ROCKRESORTS' interest in the CO
Residence based on the average of three appraisals as provided for above, except
that the CO Residence shall not be required to be listed for sale for any period
of time as a condition precedent. If ROCKRESORTS cures the EXECUTIVE's default
pursuant to the Loan Default Cure Agreement, the amount paid by ROCKRESORTS to
cure such default and any expenses ROCKRESORTS incurs to cure the default,
including without limitation reasonable attorneys fees and costs, shall be
immediately reimbursed by EXECUTIVE in addition to the amount paid to purchase
ROCKRESORTS' interest in the CO Residence if ROCKRESORTS elects to cause
EXECUTIVE to purchase ROCKRESORTS' interest in the CO Residence. Any amount paid
by ROCKRESORTS to cure EXECUTIVE's default shall accrue interest at the rate of
18% per annum.



 

This Addendum shall be binding upon EXECUTIVE, his spouse as acknowledged and
agreed below, and the heirs, estate and personal representatives of EXECUTIVE.
This Addendum shall run with the CO Residence and shall survive the termination
or expiration of the Employment Agreement. This Addendum may be disclosed to all
persons and entities as necessary to enforce its terms or as may be required by
law, including without limitation proxy statements of ROCKRESORTS' parent
company or otherwise, and ROCKRESORTS, in its sole and absolute discretion, may
record this Addendum in the office of the Clerk and Recorder of the County where
the CO Residence is located.



All other terms and conditions stated in the Employment Agreement shall remain
in full force and effect. To the extent there is any conflict between the terms
of this Addendum and the terms of the Employment Agreement, the terms of this
Addendum shall control.



IN WITNESS whereof, the parties have executed this Addendum as of the day first
written above.



EXECUTIVE: ROCKRESORTS INTERNATIONAL, LLC



 

By:



EDWARD MACE Its:



 

 

 



ACKNOWLEDGED AND AGREEMENT BY .



I , acknowledge that although I am not a party to the Employment Agreement or
this Addendum, I specifically agree that, in connection with any ownership
interest that I may have or hereafter acquire in the CO Residence, I will be
bound by the terms of this Addendum and agree to cooperate with ROCKRESORTS and
EXECUTIVE such that the terms of this Addendum may be fully performed for the
benefit of ROCKRESORTS.



 



Date:



